DETAILED ACTION
Pending Claims
Claims 1-11 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Regarding claims 1-11: for improved clarity, the term “polyanhydride” in claims 1 and 3 should be replaced with: dicarboxylic acid anhydride.  Claims 2 and 4-11 are objected to because they are dependent from claim 1.  
Further regarding claim 4, the language “or alicyclic epoxy resin” should be replaced with: and alicyclic epoxy resin.
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-11, the chain extension step that produces polymer intermediate (B) in claim 1 features an equivalent ratio of 0.05:1, in terms of the ester-based emulsifier (A) and the bifunctional epoxy resin.  However, this ratio does not appear to be compatible with the structure (with labeled reactant components) of the final reaction product:

    PNG
    media_image1.png
    210
    784
    media_image1.png
    Greyscale
.
Specifically: (A) features a carboxylic acid group at each terminal; each molecule of (A) is reacted with two molecules of bifunctional epoxy resin; and each molecule of (B) has an epoxide group at each terminal:

    PNG
    media_image2.png
    274
    772
    media_image2.png
    Greyscale
.
This would feature two carboxylic acid groups for every four epoxide groups, which reduces to 0.5:1.  Accordingly, it is unclear how the claimed equivalent ratio could yield the structure of the final reaction product.  Furthermore, it is unclear if the claimed equivalent ratio represents something other than these reactive carboxylic acid and epoxide groups.  Claims 2-11 are rejected because they are dependent from claim 1.  For the purpose of the prior art search, the ratio has been interpreted as about 0.5:1.
Further regarding claims 9 and 10, claim 9 recites the limitation "the monofunctional epoxy" in the method according to claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is rejected because it is dependent from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ihata et al. (JP 09-235354 A).
Regarding claims 1-5 and 11, Ihata et al. disclose: (1) a method for manufacturing a curing agent (paragraphs 0007-0008; see also Abstract and page 1, line 43 through page 2, line 6 of the machine translation), comprising: 
an esterification step: mixing a polyhydric alcohol with a polyanhydride for an esterification reaction to obtain an ester-based emulsifier (A) (paragraphs 0009-0013; see also page 2, lines 8-41 of the machine translation); 
a chain extension reaction step: mixing the ester-based emulsifier (A) with a bifunctional epoxy resin for a chain extension to obtain a polymer intermediate (B) (paragraphs 0014-0023; see also page 2, line 43 through page 3, line 44 of the machine translation); and 
mixing and reacting the polymer intermediate (B) and a polyamine compound to obtain a curing agent (C) (paragraphs 0024-0026; see also page 3, line 46 through page 4, line 10 of the machine translation) having a formula of:   

    PNG
    media_image3.png
    198
    753
    media_image3.png
    Greyscale

(see claim for variable details) (paragraph 0019-0023: formula 1 represents intermediate (B), prior to ring opening reaction of the terminal epoxy groups with polyamine);
(2) wherein the polyol has a following chemical formula:  

    PNG
    media_image4.png
    114
    204
    media_image4.png
    Greyscale

wherein m = 1-100, n = 1-15, X and Y are each independently selected from H, methyl, ethyl, and hydroxymethyl (paragraph 0009; see also page 2, lines 8-13 of the machine translation);
(3) wherein the polyanhydride is selected from a group consisting of succinic anhydride, maleic anhydride, phthalic anhydride, cyclohexanedicarboxylic anhydride, tetrahydrophthalic anhydride, and methylhexahydrophthalic anhydride (paragraph 0010; see also page 2, lines 15-21 of the machine translation);
(4) wherein the bifunctional epoxy resin is selected from a group consisting of bisphenol-type diglycidyl ether, branched or linear aliphatic glycidyl ether, epoxy phenolic resin, or alicyclic epoxy resin (paragraphs 0014-0015; see also page 2, line 43 through page 3, line 9 of the machine translation);
(5) wherein the polyamine compound is selected from a group consisting of m-xylylenediamine, 1,3-bis (aminomethyl) cyclohexane, 2-methyl-1,5-pentanediamine, 1,3- pentanediamine, ethylenediamine, diethylenetriamine, triethylenetetramine, polypropylene oxide diamine, 2,2 (4), 4-trimethyl 1,6-hexanediamine, isophorone diamine, 2,4-toluenediamine, 1,6-hexanediamine, 1,2- diaminocyclohexane and p-diaminodicyclohexylmethane (PACM) (paragraph 0025; see also page 4, lines 1-5 of the machine translation); and 
(11) a curing agent made by the method of manufacturing the curing agent (paragraphs 0028-0030; see also page 4, lines 16-27 of the machine translation).
Ihata et al. fail to explicitly disclose: an esterification equivalent ratio of 1.1:1 (polyhydric alcohol : polyanhydride); a chain extension equivalent ratio of about 0.5:1 (ester-based emulsifier (A) : bifunctional epoxy resin); and a reaction equivalent ratio of 0.2:1 (polymer intermediate (B) : polyamine compound).  Rather, they disclose: an embracing esterification range of 0.75-1.1:1 (see paragraph 0011; see also page 2, lines 23-31 of the machine translation); an embracing chain extension range of up to 1:1 (see paragraph 0016; see also page 3, lines 11-15); and an embracing reaction range of 0.067-0.67:1 (see paragraph 0026; see also page 4, lines 7-10).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method of Ihata et al. with the instantly claimed equivalent ratios because: (a) Ihata et al. disclose an embracing esterification range of 0.75-1.1:1; (b) Ihata et al. disclose an embracing chain extension range of up to 1:1; (c) Ihata et al. disclose an embracing reaction range of 0.067-0.67:1; and (d) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
Regarding claim 7, the teachings of Ihata et al. are as set forth above and incorporated herein.  Ihata et al. fail to explicitly disclose: (7) wherein the chain extension step further includes: reacting the ester-based emulsifier (A) and the bifunctional epoxy resin at a temperature of 110 to 130oC for 1 hour, and then reacting at a temperature of 130 to 150oC for 2 hours.  Rather, they disclose a temperate range of 100 to 150oC (see paragraph 0017; see also page 3, lines 17-21 of the machine translation), which embraces the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the chain extension step of Ihata et al. with the instantly claimed temperature and time parameters because: (a) Ihata et al. disclose a temperate range of 100 to 150oC, which embraces the claimed range; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore: (c) the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Regarding claim 8, the teachings of Ihata et al. are as set forth above and incorporated herein.  Ihata et al. fail to explicitly disclose: (8) wherein the polymer intermediate (B) and the polyamine compound are reacted at 70oC for 4 hours.  Rather, they disclose a temperate range of 40 to 120oC (see paragraph 0026; see also page 4, lines 7-10 of the machine translation), which embraces the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the reaction step of Ihata et al. with the instantly claimed temperature and time parameters because: (a) Ihata et al. disclose a temperate range of 40 to 120oC, which embraces the claimed range; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore: (c) the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ihata et al. (JP 09-235354 A) in view of Carlston (US 3,383,434).
Regarding claim 6, the teachings of Ihata et al. are as set forth above and incorporated herein.  Ihata et al. fail to explicitly disclose: (6) wherein the reaction temperature of the esterification step is between 110 and 130oC, and the reaction time is 3 hours.  Rather, they disclose a temperate range of 250oC or less (see paragraph 0012; see also page 2, lines 33-36 of the machine translation), which embraces the claimed range.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  Furthermore, the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction.  In light of this, it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” – In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); and “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation,” – In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the reaction step of Ihata et al. with the instantly claimed temperature and time parameters because: (a) Ihata et al. disclose a temperate range of 250oC or less, which embraces the claimed range; and (b) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore: (c) the skilled artisan would have recognized reaction time as a result effective variable, ensuring the desired extent of reaction; (d) it has been found that, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation;” and (e) “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”
Lastly, Ihata et al. fail to explicitly disclose that: (6) the esterification step is reacted in a nitrogen atmosphere.  Carlston discloses a related reaction product (see Abstract; claim 1) featuring an ester intermediate (see column 3, line 64 through column 4, line 59).  He demonstrates that a nitrogen atmosphere is recognized in the art as a suitable reaction atmosphere for this type of esterification reaction (see column 3, lines 66-69).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the esterification step of Ihata et al. in a nitrogen atmosphere because: (a) Carlston discloses a related reaction product featuring an ester intermediate; (b) Carlston demonstrates that a nitrogen atmosphere is recognized in the art as a suitable reaction atmosphere for this type of esterification reaction; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ihata et al. (JP 09-235354 A) in view of Stark (US 6,127,459).
Regarding claims 9 and 10, the teachings of Ihata et al. are as set forth above and incorporated herein.  Ihata et al. disclose that their reaction product is suitable as a curing agent for epoxy resin compositions, including aqueous epoxy resin coating compositions (see paragraphs 0028-0030; see also page 4, lines 16-27 of the machine translation).  They fail to disclose a method: (9 & 10) further including: reacting the hardening agent (C) and a monofunctional epoxy for an end-capping reaction, and mixing with deionized water to obtain an end-capping hardening agent (D) having a formula of:   

    PNG
    media_image5.png
    288
    770
    media_image5.png
    Greyscale

(see claim for variable details).
Stark et al. disclose a related reaction product used as a curing agent for aqueous epoxy resin coating compositions (see Abstract; column 3, lines 6-24).  They identify the claimed end-capping step as a suitable optional step for this type of curing agent (see Abstract; column 8, lines 33-46; column 11, line 1 through column 12, line 3).  This optional end-capping step is advantageous because it can achieve reduced blush while retaining sufficient reactivity to cure the system at ambient temperatures in the absence of external catalysts (see column 11, lines 14-17).  Furthermore, Stark et al. demonstrate that deionized water is recognized in the art as a suitable water medium for this type of curing agent (see Tables 2 & 5).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the instantly claimed end-capping step with the reaction product of Ihata et al. because: (a) Ihata et al. disclose that their reaction product is suitable as a curing agent for epoxy resin compositions, including aqueous epoxy resin coating compositions; (b) Stark et al. disclose a related reaction product used as a curing agent for aqueous epoxy resin coating compositions; and (c) Stark et al. identify the claimed end-capping step as a suitable optional step for this type of curing agent, which is advantageous because it can achieve reduced blush while retaining sufficient reactivity to cure the system at ambient temperatures in the absence of external catalysts.  Furthermore: (d) Stark et al. demonstrate that deionized water is recognized in the art as a suitable water medium for this type of curing agent; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
November 8, 2022